                                                       Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 1 of 7



                                                1 Ashley Keller (pro hac vice)
                                                  ack@kellerlenkner.com
                                                2 Seth Meyer (pro hac vice)
                                                  sam@kellerlenkner.com
                                                3 Tom Kayes (pro hac vice)
                                                  tk@kellerlenkner.com
                                                4 KELLER LENKNER LLC
                                                  150 N. Riverside Plaza, Suite 4270
                                                5 Chicago, Illinois 60606
                                                  Tel: (312) 741-5220
                                                6
                                                  Warren Postman (pro hac vice)
                                                7 wdp@kellerlenkner.com
                                                  KELLER LENKNER LLC
                                                8 1300 I Street, N.W., Suite 400E
                                                  Washington, D.C. 20005
                                                9 Tel: (202) 749-8334
                                               10 Michael A. Geibelson (SBN 179970)
                                                  mgeibelson@robinskaplan.com
R OBINS K APLAN LLP




                                               11 Aaron M. Sheanin (SBN 214472)
                                                  asheanin@robinskaplan.com
             A TTORNEYS A T L AW




                                               12 Tai S. Milder (SBN 267070)
                            S ILICON V ALLEY




                                                  tmilder@robinskaplan.com
                                               13 ROBINS KAPLAN LLP
                                                  2440 W. El Camino Real, Suite 100
                                               14 Mountain View, California 94040
                                                  Tel: (650) 784-4040
                                               15 Fax: (650) 784-4041
                                               16 Attorneys for Plaintiff and the Proposed Classes
                                               17
                                                                               UNITED STATES DISTRICT COURT
                                               18                             NORTHERN DISTRICT OF CALIFORNIA
                                               19                                 SAN FRANCISCO DIVISION

                                               20    DIVA LIMOUSINE, LTD., individually and          No. 3:18-cv-05546-EMC
                                                     on behalf of all others similarly situated,
                                               21                                                    REQUEST FOR JUDICIAL NOTICE
                                                                          Plaintiff,                 IN SUPPORT OF PLAINTIFF’S
                                               22                                                    MOTION FOR PARTIAL SUMMARY
                                                                                                     JUDGMENT
                                               23          v.
                                                                                                     Date:       November 15, 2018
                                               24    UBER TECHNOLOGIES, INC., et al.,
                                                                                                     Time:       1:30 p.m.
                                               25                                                    Location:   Courtroom 5
                                                                          Defendants.
                                                                                                     Judge:      Hon. Edward M. Chen
                                               26
                                               27
                                               28

                                                                                                                   REQUEST FOR JUDICIAL NOTICE
                                                                                                                      CASE NO. 3:18-CV-05546-EMC
                                                      Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 2 of 7



                                                1                                REQUEST FOR JUDICIAL NOTICE
                                                2          Plaintiff Diva Limousine, Ltd. requests that the Court take judicial notice of all facts and
                                                3   matters properly noticed in and from the exhibits described below pursuant to Federal Rule of
                                                4   Evidence 201, as more specifically set forth in the memorandum filed herewith that.
                                                5          Courts may take judicial notice of facts “not subject to reasonable dispute” that are
                                                6   “generally known within the trial court’s territorial jurisdiction” or “can be accurately and readily
                                                7   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
                                                8   201(b). A court may take judicial notice at summary judgment, or at any other stage of the
                                                9   proceeding. Fed. R. Evid. 201(d); Van v. Language Line Servs, No. 14-CV-03791-LHK, 2016
                                               10   U.S. Dist. LEXIS 73510, at *20 (N.D. Cal. June 6, 2016).
R OBINS K APLAN LLP




                                               11          The “proper subjects of judicial notice” include “public court records,” a “court's own
             A TTORNEYS A T L AW




                                               12   records,” and “records of administrative bodies.” Id. (citing Reyn's Pasta Bella, LLC v. Visa USA,
                            S ILICON V ALLEY




                                               13   Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (public court records, including pleadings and hearing
                                               14   transcripts); United States v. Author Servs., Inc., 804 F.2d 1520, 1523 (9th Cir. 1986) (court's own
                                               15   records), overruled on other grounds by United States v. Jose, 131 F.3d 1325 (9th Cir. 1997) (en
                                               16   banc); United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (records of administrative
                                               17   bodies). Judicial notice is also “appropriate” where information is “made publicly available by
                                               18   government entities” on their websites. Daniels-Hall v. Nat'l Educ. Ass'n, 629 F.3d 992, 998 (9th

                                               19   Cir. 2010).

                                               20          Further, “notice is properly taken of orders and decisions made by…administrative

                                               21   agencies.” Papai v. Harbor Tug & Barge Co., 67 F.3d 203, 207, n.5 (9th Cir. 1995), rev’d on

                                               22   other grounds, 520 U.S. 548 (1997). This specifically includes Industrial Wage Orders of the

                                               23   Industrial Welfare Commission (IWC). Chavez v. Air Prods. & Chems. Inc., No. CV 14-06360,

                                               24   2016 U.S. Dist. LEXIS 189276, at *15, (C.D. Cal. Feb. 24, 2016) (“‘Industrial Wage Orders of
                                               25   the California IWC can be judicially noticed.’”) (quoting Vasserman v. Henry Mayo Newhall
                                               26   Mem'l Hosp., 65 F. Supp. 3d 932, 943-44 (C.D. Cal. 2014)). Decisions and orders by the
                                               27   California Public Utilities Commission are also appropriately the subject of judicial notice. See
                                               28   Henricks v. Cal. PUC, No. 17-cv-2177, 2018 U.S. Dist. LEXIS 84182, at *9 (S.D.Cal. May 17,

                                                                                                                        REQUEST FOR JUDICIAL NOTICE
                                                                                                   -2-                     CASE NO. 3:18-CV-05546-EMC
                                                      Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 3 of 7



                                                1   2018) (citing W. Radio Servs. Co. v. Qwest Corp., 530 F.3d 1186, 1192 n.4 (9th Cir. 2008)).
                                                2            The exhibits listed below are those exhibits referenced in Plaintiff’s Motion for Partial
                                                3   Summary Judgment and the Declaration of Tom Kayes for which Plaintiff is seeking judicial
                                                4   notice. Therefore, Plaintiff respectfully requests that the Court take judicial notice of all facts and
                                                5   matters properly noticed in and from the following exhibits for the reasons set forth below and as
                                                6   more specifically set forth in the memorandum filed herewith that:
                                                7
                                                     Exhibit                   Description of Document                       Basis for Judicial Notice
                                                8               Term Sheet for Settlement Between the Safety and • Courts may take
                                                        6       Enforcement Division of the California Public Utilities
                                                9                                                                              judicial notice of a
                                                                Commission and Uber Technologies, Inc. (Case PSG-              court’s own records
                                               10               3018, Citation 5-5195), filed as dkt. 52-3 in Overton et al. • Courts may take
                                                                v. Uber Technologies, Inc., et al., No. 18-cv-02166 (N.D.      judicial notice of
R OBINS K APLAN LLP




                                               11               Cal.)                                                          public court records
             A TTORNEYS A T L AW




                                               12                                                                            • Courts may take
                            S ILICON V ALLEY




                                                                                                                               judicial notice of
                                               13                                                                              records of
                                                                                                                               administrative bodies
                                               14               “Uber: Everyone’s Private Driver,” Exhibit 3 to the • Courts may take
                                                        7       7/9/14 Deposition of Michael Colman, filed as dkt. 223-        judicial notice of a
                                               15               3 in O’Connor v. Uber Technologies, Inc. et al., No. 13-       court’s own records
                                               16               cv-3826-EMC (N.D. Cal.)                                      • Courts may take
                                                                                                                               judicial notice of
                                               17                                                                              public court records
                                                                “PARTNERS: Uber SF Onboarding Script,” filed as dkt. • Courts may take
                                               18       8       223-6 in O’Connor v. Uber Technologies, Inc. et al., No.       judicial notice of a
                                               19               13-cv-3826-EMC (N.D. Cal.)                                     court’s own records
                                                                                                                             • Courts may take
                                               20                                                                              judicial notice of
                                                                                                                               public court records
                                               21               2/6/13 Email from Uber to D. O’Connor re: Uber Quality • Courts may take
                                                        11      & Evaluation Changes, filed as dkt. 223-29 in O’Connor
                                               22                                                                              judicial notice of a
                                                                v. Uber Technologies, Inc. et al., No. 13-cv-3826-EMC          court’s own records
                                               23               (N.D. Cal.)                                                  • Courts may take
                                                                                                                               judicial notice of
                                               24                                                                              public court records
                                                                Uber Payment Statement, filed as dkt. 223-62 in • Courts may take
                                               25       17      O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-         judicial notice of a
                                               26               3826-EMC (N.D. Cal.)                                           court’s own records
                                                                                                                             • Courts may take
                                               27                                                                              judicial notice of
                                                                                                                               public court records
                                               28

                                                                                                                          REQUEST FOR JUDICIAL NOTICE
                                                                                                    -3-                      CASE NO. 3:18-CV-05546-EMC
                                                    Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 4 of 7



                                                1         7/9/14 Rule 30(b)(6) Deposition of Uber Technologies, • Courts may take
                                                    18    Inc. (by Michael Colman), filed as dkt. 223-2 in              judicial notice of a
                                                2         O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-        court’s own records
                                                3         3826-EMC (N.D. Cal.)                                        • Courts may take
                                                                                                                        judicial notice of
                                                4                                                                       public court records
                                                          9/14/14 Email from Uber to E. Gurfinkel re: Pricing, filed • Courts may take
                                                5   19    as dkt. 223-38 in O’Connor v. Uber Technologies, Inc. et      judicial notice of a
                                                6         al., No. 13-cv-3826-EMC (N.D. Cal.)                           court’s own records
                                                                                                                      • Courts may take
                                                7                                                                       judicial notice of
                                                                                                                        public court records
                                                8         Transportation Provider Service Agreement, filed as dkt. • Courts may take
                                                    20    223-15 in O’Connor v. Uber Technologies, Inc. et al., No.
                                                9                                                                       judicial notice of a
                                                          13-cv-3826-EMC (N.D. Cal.)                                    court’s own records
                                               10                                                                     • Courts may take
                                                                                                                        judicial notice of
R OBINS K APLAN LLP




                                               11                                                                       public court records
             A TTORNEYS A T L AW




                                                          Driver Addendum Related to Uber Services, filed as dkt. • Courts may take
                                               12   22
                            S ILICON V ALLEY




                                                          223-16 in O’Connor v. Uber Technologies, Inc. et al., No.     judicial notice of a
                                               13         13-cv-3826-EMC (N.D. Cal.)                                    court’s own records
                                                                                                                      • Courts may take
                                               14                                                                       judicial notice of
                                                                                                                        public court records
                                               15         Response of Uber Technologies, Inc. to Administrative       • Courts may take
                                                    23    Law Judge Robert M. Mason III’s Ruling Dated
                                               16                                                                       judicial notice of
                                                          September 17, 2015, filed in Rulemaking 12-12-011 on          records of
                                                          September 24, 2015, available at
                                               17         http://docs.cpuc.ca.gov/                                      administrative bodies
                                                          PublishedDocs/Efile/G000/M154/                              • Courts may take
                                               18         K652/154652254.PDF (last accessed: Oct. 5, 2018)              judicial notice of
                                               19                                                                       information contained
                                                                                                                        in government
                                               20                                                                       websites or documents
                                                          Internet Print-Out Reflecting Uber’s Certificates and • Courts may take
                                               21   28    Permits under the California Public Utilities                 judicial notice of
                                                          Commission,                  available                   at   records of
                                               22         https://apps.cpuc.ca.gov/apex/f?p=203:35:0::NO:35::           administrative bodies
                                               23         (search for “Carrier ID” 38150) (last visited: Oct. 5, • Courts may take
                                                          2018)                                                         judicial notice of
                                               24                                                                       information contained
                                                                                                                        in government
                                               25                                                                       websites or documents
                                               26         Internet Print-Out Reflecting UTAC’s Certificates and • Courts may take
                                                    29    Permits under the California Public Utilities                 judicial notice of
                                               27         Commission,                  available                   at   records of
                                                          https://apps.cpuc.ca.gov/apex/f?p=203:35:0::NO:35::           administrative bodies
                                               28

                                                                                                               REQUEST FOR JUDICIAL NOTICE
                                                                                           -4-                    CASE NO. 3:18-CV-05546-EMC
                                                    Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 5 of 7



                                                1         (search for “Carrier ID” 37432) (last visited: Oct. 5, • Courts may take
                                                          2018)                                                      judicial notice of
                                                2
                                                                                                                     information contained
                                                3                                                                    in government
                                                                                                                     websites or documents
                                                4         Rasier-CA LLC’s Current CPUC-Issued TNC Permit,          • Courts may take
                                                    30    available at                                               judicial notice of
                                                5         http://cpuc.ca.gov/uploadedFiles/CPUC_Public_Website       records of
                                                          /Content/Licensing/Transportation_Network_
                                                6         Companies/Rasier%20EXP2020.pdf (last accessed: Oct.        administrative bodies
                                                          5, 2018)                                                 • Courts may take
                                                7                                                                    judicial notice of
                                                                                                                     information contained
                                                8                                                                    in government
                                                                                                                     websites or documents
                                                9
                                                          Declaration of Michael Colman in Support of • Courts may take
                                                    32    Defendant’s Motion to Compel Arbitration as to Certain
                                               10                                                                    judicial notice of a
                                                          Absent Class Members, filed as dkt. 347 in O’Connor v.     court’s own records
R OBINS K APLAN LLP




                                               11         Uber Technologies, Inc. et al., No. 13-cv-3826-EMC • Courts may take
             A TTORNEYS A T L AW




                                                          (N.D. Cal.)                                                judicial notice of
                                               12
                            S ILICON V ALLEY




                                                                                                                     public court records
                                               13         Decision on Phase III.B Tracks II and IV Issues: Is Uber • Courts may take
                                                    33    Technologies, Inc., a Transportation Network Company       judicial notice of
                                               14         and/or a Charter Party Carrier, issued by the CPUC on      orders and decisions
                                                          May 4, 2018, Rulemaking 12-12-011, Decision 18-04-         of administrative
                                               15         005, available at                                          agencies
                                                          http://docs.cpuc.ca.gov/PublishedDocs/                   • Courts may take
                                               16
                                                          Published/G000/M213/K904/                                  judicial notice of
                                               17         213904057.PDF                                              information contained
                                                                                                                     in government
                                               18                                                                    websites or documents
                                                          Uber Driver Guidelines, filed as dkt. 223-20 in O’Connor • Courts may take
                                               19   37    v. Uber Technologies, Inc. et al., No. 13-cv-3826-EMC      judicial notice of a
                                               20         (N.D. Cal.)                                                court’s own records
                                                                                                                   • Courts may take
                                               21                                                                    judicial notice of
                                                                                                                     public court records
                                               22         Driver Application Information, filed as dkt. 223-28 in • Courts may take
                                                    38    O’Connor v. Uber Technologies, Inc. et al., No. 13-cv-
                                               23                                                                    judicial notice of a
                                                          3826-EMC (N.D. Cal.)                                       court’s own records
                                               24                                                                  • Courts may take
                                                                                                                     judicial notice of
                                               25                                                                    public court records
                                               26         Industrial Welfare Commission Wage Order No. 9-2001 • Courts may take
                                                    39    (Transportation          Industry)      available     at   judicial notice of
                                               27         https://www.dir.ca.gov/iwc/wageorderindustries.htm         orders and decisions
                                                          (last visited: Oct. 5, 2018)                               of administrative
                                               28

                                                                                                             REQUEST FOR JUDICIAL NOTICE
                                                                                          -5-                   CASE NO. 3:18-CV-05546-EMC
                                                      Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 6 of 7



                                                1                                                                 agencies
                                                                                                                • Courts may take
                                                2
                                                                                                                  judicial notice of
                                                3                                                                 information contained
                                                                                                                  in government
                                                4                                                                 websites or documents

                                                5   Dated: October 5, 2018            Respectfully submitted,

                                                6
                                                                                      /s/ Tom Kayes
                                                7                                     Tom Kayes
                                                                                      Ashley Keller
                                                8                                     Seth Meyer
                                                                                      KELLER LENKNER LLC
                                                9                                     150 N. Riverside Plaza, Suite 4270
                                                                                      Chicago, Illinois 60606
                                               10                                     Tel: (312) 741-5220
R OBINS K APLAN LLP




                                               11                                     ROBINS KAPLAN LLP
             A TTORNEYS A T L AW




                                                                                      Michael A. Geibelson
                                               12                                     Aaron M. Sheanin
                            S ILICON V ALLEY




                                                                                      Tai S. Milder
                                               13                                     2440 W. El Camino Real, Suite 100
                                                                                      Mountain View, California 94040
                                               14                                     Telephone: (650) 784-4040
                                                                                      Facsimile: (650) 784-4041
                                               15
                                                                                      KELLER LENKNER LLC
                                               16                                     Warren Postman
                                                                                      1300 I Street, N.W. Suite 400E
                                               17                                     Washington, D.C. 20005
                                                                                      Tel: (202) 749-8334
                                               18
                                                                                      Counsel for Plaintiff Diva Limousine, Ltd., and
                                               19                                     the Proposed Classes
                                               20
                                               21
                                               22
                                               23

                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                                           REQUEST FOR JUDICIAL NOTICE
                                                                                       -6-                    CASE NO. 3:18-CV-05546-EMC
                                                     Case 3:18-cv-05546-EMC Document 35 Filed 10/05/18 Page 7 of 7



                                                1                                CERTIFICATE OF SERVICE
                                                2        I certify that on October 5, 2018, I served this document on all ECF-registered counsel
                                                3   via the Court’s CM/ECF system.

                                                4                                             /s/ Tom Kayes
                                                                                              Tom Kayes
                                                5
                                                6
                                                7
                                                8
                                                9
                                               10
R OBINS K APLAN LLP




                                               11
             A TTORNEYS A T L AW




                                               12
                            S ILICON V ALLEY




                                               13
                                               14
                                               15
                                               16
                                               17

                                               18

                                               19
                                               20
                                               21
                                               22
                                               23

                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                                                    REQUEST FOR JUDICIAL NOTICE
                                                                                                                       CASE NO. 3:18-CV-05546-EMC
